Citation Nr: 0735963	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-06 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for an acquired psychiatric disorder from December 
28, 1993 to August 14, 1996. 

2.  Entitlement to an initial disability rating greater than 
50 percent for an acquired psychiatric disorder from August 
14, 1996 to August 18, 2004.  

3.  Entitlement to an effective date earlier than December 
28, 1993 for the award of service connection for an acquired 
psychiatric disorder.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1950 to 
December 1952. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  This rating decision implemented to Board's prior 
March 2004 grant of service connection for an acquired 
psychiatric disorder.  The veteran filed a notice of 
disagreement (NOD) with the assigned ratings and effective 
date for the award of service connection.  

The veteran also submitted a NOD as to the effective date 
assigned by the RO in a December 2004 rating decision for the 
veteran's 100 percent rating for his acquired psychiatric 
disorder.  But he did not perfect this appeal by filing a 
timely substantive appeal (e.g., VA Form 9 or equivalent 
statement), after the RO issued its May 2006 statement of the 
case (SOC).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2007).  Therefore, this issue is not before the 
Board.


FINDINGS OF FACT

1.  From December 28, 1993 to August 14, 1996, under the 
previous criteria, the veteran's acquired psychiatric 
disorder demonstrates "considerable" occupational and 
social impairment, but does not demonstrate "severe" 
occupational and social impairment.  

2.  From August 14, 1996 to August 18, 2004, under both the 
previous and amended criteria, the veteran's acquired 
psychiatric disorder does not demonstrate "severe" 
occupational and social impairment or occupational and social 
impairment with deficiencies in most areas.  

3.  There is no formal or informal claim seeking service 
connection for an acquired psychiatric disorder between the 
last final denial in August 1985 and the December 28, 1993 
claim to reopen. 
CONCLUSIONS OF LAW

1.  From December 28, 1993 to August 14, 1996, the criteria 
have been met for a disability rating of 50 percent, but no 
higher, for an acquired psychiatric disorder.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 
4.132, Diagnostic Code 9400 (1996).    

2.  From August 14, 1996 to August 18, 2004, the criteria 
have not been met for a disability rating greater than 50 
percent for an acquired psychiatric disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.21, 4.130, Diagnostic Code 9413 (2007); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996).    

3.  The criteria have not been met for an effective date 
earlier than December 28, 1993 for the award of service 
connection for an acquired psychiatric disorder.  
38 U.S.C.A. §§ 5107, 5110(i) (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.157, 3.400 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in April 2003.  
That is, the RO advised the veteran of the evidence needed to 
substantiate his underlying service connection claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, 
the Board finds that the RO has provided all notice required 
initially by the VCAA for the first three elements of notice.  
38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board sees the RO correctly issued this VCAA notice prior 
to the June 2004 adverse determination on appeal.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  Thus, there is no 
timing error in that regard.  

However, the above letter did not meet the 4th element of 
VCAA notice in that it did not ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id at 
120-21. 

In addition, with regard to pre-decisional VCAA notice, a 
latter March 2006 letter from the RO further advised the 
veteran that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).    Notably, the 
RO did not provide Dingess notice of the first element prior 
to the initial adjudication on appeal.  Pelegrini, 18 Vet. 
App. at 120.  It is important to note that the decision in 
Dingess was only recently issued by the Court.  Therefore, 
there was no basis for the VA to act in accordance with a 
Court decision that did not exist until March 2006.  

As to any timing error, the Board emphasizes that the Federal 
Circuit also recently held that the provision of adequate 
VCAA notice prior to a "readjudication decision" such as a 
supplemental statement of the case (SSOC) "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II).  In 
this vein, the RO issued additional, compliant Dingess notice 
in March 2006 prior to readjudication of the claim in the 
April 2007 SSOC.   

The claims at issue stem from an initial rating assignment.  
In this regard, the U. S. Court of Appeals for Veterans 
Claims (Court) has held that an appellant's filing of a NOD 
regarding an initial disability rating and effective date, 
such as the case here, does not trigger additional section 
5103(a) notice.  Indeed, the Court has determined that to 
hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In any event, here, the 
RO provided the veteran with Dingess notice pertaining to 
disability rating and effective date elements.  It is simply 
an issue as to the timing of the notice.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  In other words, any error in the timing or 
content of VCAA notice is presumed prejudicial, and VA has 
the burden of rebutting this presumption by showing the error 
was not prejudicial to the veteran in that it does not affect 
the essential fairness of the adjudication.  To do this, the 
VA must demonstrate:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

Here, the Board finds that the presumption of prejudice due 
to the content error by not providing 4th element VCAA notice 
and due to the timing error for Dingess notice has been 
rebutted:  (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, 
he reasonably understands from the notices provided what was 
needed.

Specifically, the veteran submitted personal statements, lay 
statements, and private and VA treatment records showing 
actual knowledge of the evidence required to prove his 
claims.  In addition, the actual notices provided by VA are 
clear and pertinent to his contentions, such that a 
reasonable person could understand what was required to prove 
the claims.  In addition, in May 2006 the veteran 
acknowledged receipt of the VCAA Dingess notice letter by 
indicating that he had no further evidence to submit.  Thus, 
any errors have not affected the essential fairness of the 
adjudication.  Overall, even though VA, under Sanders, may 
have erred by relying on post-decisional Dingess notice and 
by not providing 4th element VCAA notice, the veteran was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

In addition, with regard to the earlier effective date issue, 
the provisions of the VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).

As for the duty to assist, the RO obtained the veteran's 
service medical records, his relevant VA treatment records, 
his VA Vet Center records, and had him undergo several VA 
medical examinations.  The veteran indicated at an earlier 
Board hearing that private medical records from the 1950s and 
1960s were no longer available.  As noted above, the veteran 
also indicated in May 2006 he had no further evidence to 
provide.  Thus, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Governing Laws and Regulations for Psychiatric Disorders

The veteran's service-connected acquired psychiatric disorder 
is currently rated under Diagnostic Code 9413, anxiety 
disorder, not otherwise specified (NOS).  
38 C.F.R. § 4.130 (2007).  

From December 28, 1993 to August 14, 1996, the veteran's 
disability is rated as 30 percent disabling.  From August 14, 
1996 to August 18, 2004, the veteran's disability is rated as 
50 percent disabling.  Finally, as of August 18, 2004, the 
veteran's disability is rated as 100 percent disabling, based 
on the findings of a December 2004 VA psychiatric examiner.  
The veteran seeks a higher rating for both time periods prior 
to August 18, 2004.  

Because the veteran appealed the initial rating assigned in 
the June 2004 rating decision on appeal, the Board must 
determine the appropriate evaluation from December 28, 1993 
to the present, with the possibility of further "staged 
ratings" based upon the facts found during the periods in 
question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's claim to reopen service connection for a 
"nervous" disorder was received on December 28, 1993.  
During the course of the appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  

Therefore, in this case, from December 28, 1993 to November 
7, 1996, the Board may apply only the previous version of the 
rating criteria.  As of November 7, 1996, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.

Under the previous version of the regulations, a 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (in 
effect prior to November 7, 1996).  See also VAOPGCPREC 9-93 
("definite" should be construed to mean distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large).  

Under the previous version of the rating schedule, a higher 
50 percent rating is warranted when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9400 (in effect prior to November 7, 1996).  
  
Under the previous version of the rating schedule, a 70 
percent rating is in order when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9400 (in effect prior to 
November 7, 1996).  

Under the amended regulations, mental disorders are evaluated 
under the general rating formula for mental disorders, a 
specific rating formula presented under 38 C.F.R. § 4.130.  
In addition, the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) provides guidance for the nomenclature 
employed within 38 C.F.R. § 4.130.  

When evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Under the amended regulations, a 50 percent rating under the 
general rating formula for mental disorders is appropriate 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (2007).   

Under the amended regulations, a higher 70 percent rating is 
in order when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. Id.

Under the amended regulations, a maximum 100 percent rating 
is in order when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. Id. 

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A Global 
Assessment of Functioning (GAF) score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the score, the higher the overall functioning of 
the individual is.  For instance, a score of 31-40 represents 
"[s]ome impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school)."  DSM-IV at 46-
47.  A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  

Analysis - Higher Rating from December 28, 1993 to August 14, 
1996

From December 28, 1993 to August 14, 1996, the evidence of 
record is supportive of a higher 50 percent rating for the 
veteran's psychiatric disorder.  38 C.F.R. § 4.7.  

In making this determination, the Board has reviewed personal 
statements by the veteran during this time period, previous 
June 1994 Board hearing testimony, and VA mental health 
treatment records dated in 1995 and 1996.  The Board also has 
considered VA treatment and hospital records from the 1960s 
to the 1990s and private records from the 1970s to the extent 
that these earlier records are found to shed additional light 
on the veteran's disability picture as it relates to the 
rating period on appeal.  38 C.F.R. § 4.1  

Overall, these records demonstrate considerable occupational 
and social impairment, indicative of a higher 50 percent 
rating under the previous regulations.  Signs and symptoms of 
his psychiatric disorder include constant nervousness and 
anxiety, depression, sadness, nervous tremors, decreased 
energy, sleep problems, nightmares, a limited social life 
outside of his immediate family, with the need for 
psychiatric medications including Valium, Ativan, and Xanax.  
The veteran reported an incident of panic in 1995 with a fear 
of being left alone at home.  Earlier private and VA records 
prior to 1993 also record complaints, treatment, and 
medication for chronic anxiety and related symptoms.  
Although the veteran says he only "retired" in 1989, it can 
be inferred based on his later psychiatric treatment from 
1993 to 1996 that his psychiatric disability has a 
considerable impact his reliability, flexibility, and 
efficiency levels at any potential occupation.  

The RO only awarded the veteran a 50 percent rating effective 
August 14, 1996, instead of the earlier December 28, 1993 
date that the Board is now assigning.  In this respect, the 
Board simply cannot discern any difference in the veteran's 
overall psychiatric disability picture prior to and after 
August 14, 1996.  VA treatment records essentially document 
that the veteran's signs and symptoms are the same in 1996 as 
they were in 1993, providing evidence in support of a higher 
rating back to 1993. 

With regard to any even higher 70 percent rating from 
December 28, 1993 to August 14, 1996, the evidence does not 
demonstrate psychoneurotic symptoms of such severity and 
persistence such that there is severe impairment in the 
ability to obtain or retain employment, which is a factor 
required for an even higher 70 percent rating under the old 
regulations.  In this regard, the veteran "retired" from 
his over 30-year career as a trucker in 1989 at age 62.  
During the June 1994 Board hearing, the veteran indicated 
that his retirement had more to do with the trucking company 
going bankrupt, as opposed to being due to his chronic 
psychiatric symptoms, providing clear evidence against an 
even higher 70 percent rating.  The Board does not deny that 
the veteran's psychiatric disability impairs his ability to 
engage in and retain employment from 1993 to 1996, but not to 
a severe degree as required for a 70 percent rating.        

In addition, socially, the evidence of record does not 
reflect that the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In this vein, a March 1995 VA treatment record 
notes that the veteran gets along well with his wife and 
family who are supportive of him.  

In summary, from December 28, 1993 to August 14, 1996, the 
Board concludes that the preponderance of the evidence 
supports a 50 percent rating, but no greater, for the 
veteran's acquired psychiatric disorder under the prior 
regulations.  38 C.F.R. § 4.3.  

Analysis - Higher Rating from August 14, 1996 to August 18, 
2004.  

As noted above, as of August 18, 2004, the veteran's 
psychiatric disability was increased to 100 percent 
disabling, based on the findings of a December 2004 VA 
psychiatric examiner.  Specifically, the examiner noted that 
at that time, the veteran was no longer competent to manage 
his funds, and that his psychiatric disability had progressed 
to the point that the veteran was unemployable on that basis 
alone.  The examiner noted that the veteran was exhibiting 
signs of dementia with severe cognitive impairment by this 
time, with increased reports of feelings of panic and memory 
loss.  His GAF score had decreased to 40, indicative of major 
impairment in several areas.      

However, upon review of the evidence, a higher rating beyond 
50 percent is not warranted from August 14, 1996 to August 
18, 2004, under both the previous and amended regulations.  
38 C.F.R. § 4.7.  

That is, under the previous regulations, from August 14, 1996 
to August 18, 2004, the evidence does not demonstrate severe 
occupational and social impairment.  In this respect, two 
November 2002 VA psychological examination reports concluded 
that the veteran was still able to have meaningful personal 
relationships with family, two close friends, 4-5 other 
friends, and church members.  The veteran also still enjoyed 
watching television, and going out for dinner with his wife.  
Although there is clearly some occupational impairment, when 
discussing his retirement in 1989 from his employment as a 
truck driver, the veteran did not state that his psychiatric 
issues in any way impacted his decision to retire, aside from 
difficulty loading and unloading due to his nervous tremors.              

In addition, under the amended regulations, for the same 
reasons as noted above, the evidence does not demonstrate 
occupational and social impairment with deficiencies in most 
areas including work, school, family relations, judgement, 
thinking, or mood, or for that matter, total occupational and 
social impairment.  38 C.F.R. § 4.130 (2007).  

Specifically, two separate VA psychiatric examiners in 
November 2002 recorded no suicidal ideation; no obsessional 
rituals which interfere with routine activities; no speech 
intermittently illogical, obscure, or irrelevant (speech was 
slow but logical); no near-continuous panic (only one mention 
of major panic attack in 1995); no unprovoked irritability 
with violence; no impairment of thought processes and 
communication; no spatial disorientation (veteran was 
oriented to person, place, and time); no neglect of personal 
appearance and hygiene (veteran was clean and socially 
appropriate); and no difficulty in establishing and 
maintaining effective relationships (veteran has good 
relationship with family and several friends).  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) (use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation). 

The Board acknowledges that the veteran did have memory 
difficulties, but this factor is encompassed within the 
criteria for a 50 percent rating.  VA treatment records from 
1996 to 2003, and VA Vet Center records from 2002 to 2003 for 
the most part support these findings, providing evidence 
against a higher rating.  Importantly, GAF scores prior to 
August 18, 2004, ranged from 56 to 65, indicative of  
"mild" or "moderate" impairment.  See reports of November 
2002 VA examinations (GAF scores of 65 and 60); VA mental 
health notes dated December 2002 and February 2003 (GAF 
scores of 56).  

Accordingly, from August 14, 1996 to August 18, 2004, the 
Board finds that the preponderance of the evidence is against 
a disability rating greater than 50 percent for the veteran's 
acquired psychiatric disorder.  38 C.F.R. § 4.3.  

Fenderson Consideration

The Board adds that it does not find that the veteran's 
service-connected psychiatric disorder on appeal should be 
increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App at 
125-26.

Extra-Schedular Consideration

In this case, the Board finds no basis to refer the claims 
for consideration of an extra-schedular rating.  There is no 
evidence of any hospitalization associated with the service-
connected acquired psychiatric disorder during the appeal 
period.  Although the veteran's disability would have 
affected any potential employment from December 28, 1993 to 
August 18, 2004, there is no evidence that the veteran's 
impairment to earning capacity prior to August 18, 2004 is 
not otherwise adequately compensated by the regular schedular 
rating.  38 C.F.R. § 3.321(b)(1).  Therefore, the Board 
declines to refer the claims for extra-schedular 
consideration.


Analysis - Earlier Effective Date

The proper effective date for new and material evidence other 
than service medical records received after a final 
disallowance is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(i) (West 2002); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) 
(2007).  

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The U.S. Court of Appeals for Veterans Claims (Court) held, 
in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, 
"[t]he statutory framework simply does not allow for the 
Board to reach back to the date of the original claim as a 
possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim."

In order for the veteran to be awarded an effective date 
based on an earlier claim, he or she has to show CUE in the 
prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 
340 (1995).  The issue of CUE in a specific prior RO or Board 
decision has not been raised by the veteran and is not before 
the Board at this time.

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action indicating 
an intent to apply for VA benefits from a claimant or 
representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In a September 1997 Board decision, the Board reopened the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  Subsequently, after additional 
development, the RO granted service connection for an 
acquired psychiatric disorder in the June 2004 rating 
decision on appeal.  The RO established an effective date of 
December 28, 1993, the date of receipt of the claim to 
reopen.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(1)(ii), 
3.400(r).  The veteran filed a notice of disagreement with 
the effective date assigned.  

The veteran argues that he is entitled to service connection 
for an acquired psychiatric disorder earlier than December 
28, 1993 (date of receipt of reopened claim).  In a September 
2004 statement, he explains that he filed an earlier claim 
for service connection for an acquired psychiatric disorder 
in 1975, and he consequently believes the rating should be 
effective back to that time.  

The veteran was discharged from service in December 1952.  He 
filed a formal claim for service connection for a nervous 
disorder in March 1961.  The RO initially denied service 
connection for a nervous disorder in an April 1961 rating 
decision, and this decision was confirmed by the Board in 
September 1961.    Subsequently, the RO continued to deny 
service connection for an acquired psychiatric disorder in 
September 1969 and June 1974 rating decisions, again 
subsequently confirmed by June 1975 and June 1976 Board 
decisions.  The veteran filed a claim to reopen in May 1985, 
but the RO continued to deny service connection for an 
acquired psychiatric disorder in an August 1985 rating 
decision, confirmed by an August 1986 statement of the case 
(SOC).  Although the veteran submitted a notice of 
disagreement with the August 1985 rating decision, he did not 
perfect an appeal to the Board.  Therefore, the August 1985 
rating decision is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).  

With regard to all of the above decisions, the veteran was 
given notice of these denials at his address of record, but 
he did not initiate an appeal.  There was no indication that 
the letters were returned or not received by the veteran.  
Therefore, these RO rating decisions and Board decisions are 
final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103, 20.1104 
(2007). 

In this regard, as noted above, there has been no allegation 
or evidence of any CUE in any of the final rating decisions 
or the final Board decisions.  38 C.F.R. §3.105(a); Flash, 8 
Vet. App. at 340.  Consequently, an earlier effective date 
before the final August 1985 rating decision is not warranted 
by law.  In this regard, private medical records from the 
1970s and VA hospital and treatment records from October 1966 
and from June 1985 revealing treatment for chronic anxiety 
have no bearing on the earlier effective date issue.   There 
is also no provision in the law for awarding an earlier 
effective date based on the veteran's assertion that his 
psychiatric disorder existed since discharge from service in 
December 1952.  

Most importantly, the claims folder contains no other 
communication from the veteran or his former attorney 
indicating an intent to seek, or a belief in entitlement to, 
service connection for an acquired psychiatric disorder after 
the final August 1985 rating decision but before the December 
28, 1993 effective date assigned.  38 C.F.R. §§ 3.1(p), 
3.155(a).  VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. 
App. at 356-57.  In this regard, the Board acknowledges the 
veteran's July 1990 statement that his health was failing 
partly due to his "nervous" condition, such that he would 
not be able to attend a hearing pertaining to a waiver of 
loan guarantee issue pending at that time.  The Board does 
not interpret this July 1990 statement as constituting an 
earlier claim to reopen as there was neither a request for a 
determination of entitlement nor any intent to apply for VA 
benefits  38 C.F.R. § 3.1(p), 3.155(a).

Finally, the Board has also considered the fact that VA 
treatment records from February 1991 to October 1991 show 
treatment for an anxiety disorder two years prior to the 
December 28, 1993 effective date currently assigned.  In 
certain circumstances, a report of VA outpatient or hospital 
examination or report of admission to a VA hospital can 
constitute an informal claim to reopen. 
38 C.F.R. § 3.157(b)(1).  Receipt of VA medical evidence will 
only be accepted as an informal claim to reopen once a formal 
claim for compensation has been allowed or if a claim 
specifying the benefit sought is received within one year 
from the date of such examination.  See Id. 

In this case, a formal claim for compensation had not been 
allowed at the time of the 1991 VA treatment records.  In 
addition, the December 1993 claim to reopen was not received 
within one year of the date of VA treatment.  Moreover, the 
1991 VA treatment records only showed treatment for a current 
psychiatric disorder, and did not provide the basis to grant 
service connection at that time.  Thus, the existence of 
earlier VA medical evidence cannot be construed as an 
informal claim under 38 C.F.R. § 3.157.

The law is clear: the proper effective date for new and 
material evidence other than service medical records received 
after a final disallowance is the date of receipt of the 
claim to reopen or date entitlement arose, whichever is 
later.  
38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) 
(2007).  Accordingly, the preponderance of the evidence is 
against an effective date earlier than the December 28, 1993 
for the award of service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.


ORDER

From December 28, 1993 to August 14, 1996, an initial 
disability rating of 50 percent for an acquired psychiatric 
disorder is granted.  

From August 14, 1996 to August 18, 2004, an initial 
disability rating greater than 50 percent for an acquired 
psychiatric disorder is denied. 

An effective date earlier than December 28, 1993 for the 
award of service connection for an acquired psychiatric 
disorder is denied. 


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


